Citation Nr: 0402179	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for athlete's foot.

2.  Entitlement to an initial compensable disability 
evaluation for hypertension.

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a right ring finger, post-
traumatic interphalangeal (IP) joint flexion deformity 
(claimed as a broken finger).

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for bursitis of the 
left hip.

6.  Entitlement to service connection for residuals of a 
right shoulder injury.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for chest pain.

9.  Entitlement to service connection for angina with left 
ventricular hypertrophy (LVH).

10. Entitlement to service connection for arthritis of the 
knees.

11. Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In the June 2000 notice of disagreement, the veteran raised 
the issue of entitlement to service connection for tinnitus.  
The Board refers this issue to the RO for appropriate action.

A hearing was held in June 2003 before the undersigned at the 
RO, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who is 
rendering the determination in this case.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the RO has not issued a letter notifying 
the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  In order to comply with the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio, 16 Vet. App. 183, the veteran should be notified 
of the evidence and information for which he is responsible 
and that which VA is responsible.  The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

During the pendency of this appeal, certain relevant 
regulations have been amended, including 38 C.F.R. § 4.118 
for evaluating skin disorders.  The RO must consider both the 
old and amended versions of 38 C.F.R. § 4.118 for evaluating 
skin disorders.  As a result, a determination has been made 
that additional development is necessary in the current 
appeal for an initial rating for athlete's foot.  

After the RO issued the statement of the case in August 2000, 
the veteran submitted additional evidence without submitting 
a waiver of RO jurisdiction.  Moreover, the RO has not 
provided the veteran a supplemental statement of the case 
that includes a discussion of this evidence and the issues on 
appeal as is required under 38 C.F.R. § 19.31 (2003).  This 
must be done before the Board may address the issues on 
appeal.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as 
to what would constitute evidence 
that is needed to support his 
three claims for an increased 
initial disability evaluation and 
eight claims for service 
connection, which are listed on 
the title page of this action.  
In this regard, the RO should 
inform the veteran of what 
evidence VA will develop and what 
evidence the veteran must furnish 
to warrant a favorable decision 
on these claims.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA 
health care providers who have 
treated or evaluated him during 
or after service with respect to 
his claimed disorders. When the 
requested information and any 
necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  The veteran should be afforded a VA 
examination to determine the current 
degree of severity of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  
The examiner must determine if the 
veteran has been prescribed medication to 
control his blood pressure. (According to 
VA outpatient treatment records, VA 
prescribed Norvasc in February 2000 and 
Hydrochlorothiazide in August 2000 to 
treat the veteran's elevated blood 
pressure.)  The RO must ensure that all 
information required for rating purposes 
is provided by the examiner.

3.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and manifestations of any 
residuals of a right ring finger, post-
traumatic IP joint flexion deformity 
(claimed as a broken finger).  The claims 
file must be made available to, and be 
reviewed by, the physician designated to 
examine the veteran.  

?	With respect to the right ring 
finger, the report of examination 
should identify any ankylosis, 
and any affected peripheral nerve 
groups.  If a nerve is involved, 
the examiner should express an 
opinion as to whether there is 
complete or partial paralysis, 
neuritis, or neuralgia of the 
nerve.  If partial paralysis, 
neuritis or neuralgia is found, 
the examiner should report its 
severity.  The rational for all 
conclusions reached should be set 
forth.  

4.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of all current 
athlete's foot.  

?	The examiner should comment on 
the size of irritation caused by 
the athlete's foot, degree of any 
pain, ulceration, and/or 
limitation of function of an 
affected part of each foot. 
?	The examiner should be provided 
with the claims file and must 
review the entire claims file in 
conjunction with the examination.  

5.  Thereafter, the RO should again 
consider the veteran's claims listed on 
the title page of this action in light of 
the additional evidence added to the 
record, and determine whether additional 
development, including VA medical 
examinations, is warranted. Upon 
completion of the above requested 
development, and any other necessary 
development, the RO must reconsider the 
veteran's claims in light of any recent 
amendments to the law, including the old 
and amended versions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 effective 
prior to and after August 30, 2002; 
Fenderson v. West, 12 Vet. App. 119 
(1999); and Quartuccio, 16 Vet. App. 183.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
38 C.F.R. § 19.31.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




